Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 – 5, 8, and 9 remain in this Application and are pending, Claims 6 and 7 have been canceled.

Response to Arguments
Applicant’s arguments, see remarks, filed 03 December 2021, with respect to remaining claims 1 – 5, 8, and 9 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Allowable Subject Matter
Remaining claims 1 – 5, 8, and 9 are allowed. The following is a statement of reasons supporting the allowable subject matter.

In the context of information processing causing unmanned aircrafts to automatically avoid obstacles by inputting the obstacles’ coordinates in estimating a falling range of/below a flying body (unmanned vehicle) based video captured ground area while moving and deciding a flight route of the flying body such that the falling range is covered by a detected fall enable area and in accordance with a gradient of a potential field generated by superimposing a three-dimensional potential function which is defined by in accordance with a type of fall enable object and a height of the flying body from the ground surface and a target position potential function defined in accordance with coordinates of a moving target.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3668